                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

CRAIG A. THOMPSON,

                       Petitioner,                :   Case No. 3:18-cv-117

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
 Warren Correctional Institution
                                                  :
                       Respondent.


      DECISION AND ORDER GRANTING MOTION TO DISMISS


       This habeas corpus case under 28 U.S.C. §2254 is before the Court on Petitioner’s Motion

to Dismiss (ECF No. 55). As a motion to dismiss voluntarily, it is within the decisional authority

of an assigned Magistrate Judge under 28 U.S.C. § 636(b).

       Petitioner has not sought a dismissal without prejudice and has not obtained the consent of

Respondent to dismissal without prejudice. Even a dismissal without prejudice would ultimately

end the litigation because any refiling would be barred by the statute of limitations.

       Accordingly it is hereby ORDERED pursuant to Fed.R.Civ.P. 41(a)(2), the above-

captioned action is hereby dismissed with prejudice. The Clerk will enter judgment in favor of the

Respondent and terminate this case on the Court’s docket.



February 5, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                                                 1
